98 F.3d 1343
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David N. BOWMAN, Defendant-Appellant.
No. 96-3845.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1996.

Before:  NORRIS, SUHRHEINRICH, and MOORE, Circuit Judges.

ORDER

1
The defendant appeals a district court order revoking his bond and detaining him pending sentence pursuant to 18 U.S.C. § 3143(a)(1).  Briefs have been filed by the defendant and the government.


2
A defendant who has been found guilty but not yet sentenced shall be detained "unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released...."  18 U.S.C. § 3143(a)(1).  Release is no longer favored once guilt of a crime has been established.  United States v. Vance, 851 F.2d 166, 170 (6th Cir.), cert. denied, 488 U.S. 893 (1988).  Section 3143(a)(1) creates a presumption against release which the defendant must overcome.  Id. at 168.   Absent a showing that the court's factual findings were clearly erroneous or that the district court committed an error of law, the district court's detention order should be affirmed.  Cf. United States v. Hazime, 762 F.2d 34 (6th Cir.1985) (factual findings are reviewed under clearly erroneous standard in appeals from pretrial detention orders).  Reviewing the district court's findings of fact under a clearly erroneous standard, and its legal conclusions de novo, we find no error.


3
It is therefore ORDERED that the district court's order revoking the defendant's bond and detaining him pending sentence is AFFIRMED.